United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 2, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20359
                         Summary Calendar



CHARLES R. GIBSON, JR,

                                    Plaintiff-Appellant,

versus

VETERAN’S ADMINISTRATION,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-1491
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charles R. Gibson, Jr., (“Gibson”), Texas prisoner #858066,

appeals from the dismissal of his civil action in which he

alleged that the Veteran’s Administration (“VA”): mixed up his

records with the records of other veterans, causing him to be

denied over 20 years of disability benefits; released

confidential information in violation of the Privacy Act,

5 U.S.C. § 522a; and conspired with certain Texas prison


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20359
                                -2-

officials to deprive him of his VA records for two weeks.    Gibson

argues that the district court erred by finding that it did not

have jurisdiction over his claims that the VA violated his

constitutional rights and that he stated a viable claim against

the VA for violating the Privacy Act by releasing his

confidential records.   Gibson also argues that he stated viable

conspiracy claims against the Texas prison officials.   Finally,

Gibson contends that his claims that Texas prison officials

mistreated him should have been joined with his other claims and

that the documents he submitted to this court prove his

conspiracy claim.

     The district court correctly concluded that it did not have

jurisdiction over Gibson’s claims that the VA violated his

constitutional rights because actions pursuant to Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

388 (1971), may not be maintained against a federal agency.       See

F.D.I.C. v. Meyer, 510 U.S. 471, 484-85 (1994).   Since Gibson did

not allege that the VA improperly disclosed his records to

anyone, he failed to state a claim against the VA under the

Privacy Act for the improper disclosure of his records.     See

5 U.S.C. § 522a(b); see also Quinn v. Stone, 978 F.2d 126, 131

(3d. Cir. 1992).

     Because Gibson did not “plead the operative facts” of his

conspiracy claim, he did not state a conspiracy claim upon which

relief could be granted. Lynch v. Cannatella, 810 F.2d 1363,
                             No. 03-20359
                                  -3-

1369-70 (5th Cir. 1987).    Gibson’s reliance on the documents he

submitted to this court to prove his conspiracy claim is

misplaced, as we “may not consider new evidence furnished for the

first time on appeal.”     Theriot v. Parish of Jefferson, 185 F.3d

477, 491 n.26 (5th Cir. 1999).    Similarly, we will not consider

Gibson’s claims that Texas prison officials mistreated him,

because these claims were not raised in the district court.    See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).   Accordingly, the district court’s dismissal of Gibson’s

civil action is AFFIRMED.    Gibson’s motions for appointment of

counsel, for leave to file supplemental brief, and for leave to

supplement the record are DENIED.